Case 1:19-cv-03370-PGG Document 1-2 Filed 04/16/19 Page 1 of 3




           EXHIBIT B
FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 AM                                                                                                             INDEX NO. 651601/2019
NYSCEF DOC. NO. 4 Case                      1:19-cv-03370-PGG Document 1-2 Filed 04/16/19 Page 2 of 3NYSCEF: 03/19/2019
                                                                                          RECEIVED
          REQUEST FOR JUDICIAL INTERVENTION                                                                                                  For Court Clerk Use Only:
                                             UCS-840 (7/2012)
                                                                                                                                                       IAS Entry Date
 New York Supreme COURT, COUNTY OF New York

                                                                                                                                                      Judge Assigned
 Index No:                                           Date Index Issued:

                        Enter the complete case caption. Do not use et al or et ano. If more space is required,                                             RJI Date
 CAPTION:               attach a caption rider sheet.

  Manhattan Cryobank, Inc.




                                                                                             Plaintiff(s)/Petitioner(s)
 -against-

  Megan Hensley




                                                                                                                                                                 Defendant(s)/Respondent(s)


 NATURE OF ACTION OR PROCEEDING:                                              Check ONE box only and specify where indicated.
  MATRIMONIAL                                                                                    COMMERCIAL

  ☐    Contested                                                                                 ☐    Business Entity (including corporations, partnerships, LLCs, etc.)

        NOTE: For all Matrimonial actions where the parties have children under the              ☐    Contract
        age of 18, complete and attach the MATRIMONIAL RJI Addendum. For
        Uncontested Matrimonial actions, use RJI form UD-13.                                     ☐    Insurance (where insurer is a party, except arbitration)

                                                                                                 ☐    UCC (including sales, negotiable instruments)
  TORTS
                                                                                                 ☐    Other Commercial:

  ☐    Asbestos
                                                                                                       NOTE: For Commercial Division assignment requests [22 NYCRR § 202.70(D)],
                                                                                                       complete and attach the COMMERCIAL DIV RJI Addendum.
  ☐    Breast Implant

                                                                                                 REAL PROPERTY:               How many properties does the application include?
  ☐    Environmental:
                                                                                                 ☐    Condemnation
  ☐    Medical, Dental, or Podiatric Malpractice
                                                                                                 ☐    Mortgage Foreclosure:              ☐   Residential          ☐    Commercial

  ☐    Motor Vehicle                                                                                  Property Address:

                                                                                                      NOTE: For Mortgage Foreclosure actions involving a one- to four-family, owner-
  ☐    Products Liability:
                                                                                                      occupied, residential property, or an owner-occupied condominium, complete and
                                                                                                      attach the FORECLOSURE RJI Addendum.
  ☐    Other Negligence:
                                                                                                 ☐    Tax Certiorari - Section:                    Block:                  Lot:
  ☐    Other Professional Malpractice:
                                                                                                 ☐    Tax Foreclosure

  ☐    Other Tort:
                                                                                                 ☐    Other Real Property:


  OTHER MATTERS                                                                                 SPECIAL PROCEEDINGS

  ☐    Certificate of Incorporation/Dissolution    [see NOTE under Commercial]                   ☒    CPLR Article 75 (Arbitration)      [see NOTE under Commercial]

  ☐    Emergency Medical Treatment                                                               ☐    CPLR Article 78 (Body or Officer)

  ☐    Habeas Corpus                                                                             ☐    Election Law

  ☐    Local Court Appeal                                                                        ☐    MHL Article 9.60 (Kendra's Law)

  ☐    Mechanic's Lien                                                                           ☐    MHL Article 10 (Sex Offender Confinement-Initial)

  ☐    Name Change                                                                               ☐    MHL Article 10 (Sex Offender Confinement-Review)

  ☐    Pistol Permit Revocation Hearing                                                          ☐    MHL Article 81 (Guardianship)

  ☐    Sale or Finance of Religious/Not-for-Profit Property                                      ☐    Other Mental Hygiene:

  ☐    Other:                                                                                    ☐    Other Special Proceeding:


 STATUS OF ACTION OR PROCEEDING:                                             Answer YES or NO for EVERY question AND enter additional information where indicated.

                                                                                        YES NO
      Has a summons and complaint or summons w/notice been filed?                        ☐      ☒                 If yes, date filed:

      Has a summons and complaint or summons w/notice been served?                       ☐      ☒                 If yes, date served:

      Is this action/proceeding being filed post-judgment?                               ☐      ☒                 If yes, judgment date:



                                                                                          1 of 2
FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 AM                                                                                           INDEX NO. 651601/2019
  NATURE
NYSCEF    DOC.OF NO.       4 Case
                     JUDICIAL             1:19-cv-03370-PGG
                                    INTERVENTION:                       Check Document
                                                                               ONE box only AND 1-2     Filedinformation
                                                                                                enter additional 04/16/19        Page
                                                                                                                                  RECEIVED
                                                                                                                         where indicated. 3 of 3NYSCEF: 03/19/2019
  ☐ Infant's Compromise
  ☐ Note of Issue and/or Certificate of Readiness
  ☐ Notice of Medical, Dental, or Podiatric Malpractice         Date Issue Joined:

  ☐ Notice of Motion                             Relief Sought:                                                                 Return Date:

  ☒ Notice of Petition                           Relief Sought: Confirm/Disapprove Award/Report                                 Return Date: 04/26/2019

  ☐ Order to Show Cause                          Relief Sought:                                                                 Return Date:

  ☐ Other Ex Parte Application                   Relief Sought:

  ☐ Poor Person Application
  ☐ Request for Preliminary Conference
  ☐ Residential Mortgage Foreclosure Settlement Conference
  ☐ Writ of Habeas Corpus
  ☐ Other:
   RELATED CASES:                      List any related actions. For Matrimonial actions, include any related criminal and/or Famiy Court cases. If
                                       additional space is required, complete and attach the RJI Addendum. If none, leave blank.

   Case Title                          Index/Case No.                  Court                             Judge (if assigned)             Relationship to Instant Case




   PARTIES:           For parties without an attorney, check "Un-Rep" box AND enter party address, phone number and e-mail
                      address in space provided. If additional space is required, complete and attach the RJI Addendum.
           Parties:                                       Attorneys and/or Unrepresented Litigants:

            List parties in caption order and indicate     Provide attorney name, firm name, business address, phone number and e-       Issue
   Un-
   Rep
            party role(s) (e.g., defendant; 3rd-party      mail address of all attorneys that have appeared in the case. For            Joined   Insurance Carrier(s):
            plaintiff).                                    unrepresented litigants, provide address, phone number and e-mail address.   (Y/N):

           Name: Manhattan Cryobank, Inc.                 JOSEPH TRIPODI, KRANJAC TRIPODI & PARTNERS LLP, 30 Wall St FL 12 ,
                                                          New York, NY 10005, jtripodi@ktpllp.com
    ☐      Role(s): Plaintiff/Petitioner
                                                                                                                                         NO



           Name: Hensley, Megan                           2644 Arsenal Street, Saint Louis, MO 63118

    ☒      Role(s): Defendant/Respondent
                                                                                                                                         NO



           Name:


    ☐      Role(s):


           Name:


    ☐      Role(s):



           Name:


    ☐      Role(s):



  I AFFIRM UNDER THE PENALTY OF PERJURY THAT, TO MY KNOWLEDGE, OTHER THAN AS NOTED ABOVE, THERE
  ARE AND HAVE BEEN NO RELATED ACTIONS OR PROCEEDINGS, NOR HAS A REQUEST FOR JUDICIAL
  INTERVENTION PREVIOUSLY BEEN FILED IN THIS ACTION OR PROCEEDING.

                        Dated:             03/19/2019                                                                     JOSEPH TRIPODI
                                                                                                                              SIGNATURE

                                           2917789                                                                        JOSEPH TRIPODI
                   ATTORNEY REGISTRATION NUMBER                                                                        PRINT OR TYPE NAME
                                                                          This form was generated by NYSCEF
                                                                                     2 of 2
